       Case 19-16104-mdc        Doc 77
                                     Filed 02/18/21 Entered 02/19/21 07:48:10            Desc Main
                                     Document Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                      Chapter 13
       ERIKA A. DIAZ



                             Debtor                Bankruptcy No. 19-16104-MDC



                                                   ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




    February 18, 2021

                                      _________________________________
                                                  Magdeline D. Coleman
                                                  Chief U.S. Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
BRAD J. SADEK ESQ
SADEK LAW OFFICE
1315 WALNUT STREET #502
PHILADELPHIA, PA 19107-


Debtor:
ERIKA A. DIAZ

5123 WESTFORD ROAD

PHILADELPHIA, PA 19120-
